Citation Nr: 1113384	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-45 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to plot or interment allowance.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to October 1976.  He died in December 2008.  The appellant is Del Norte County Social Services, the entity that took responsibility for the Veteran's body after his death when it was not claimed by next of kin.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 determination of the Department of Veterans Affairs (VA) Regional Office in Oakland, California.


FINDINGS OF FACT

1.  The Veteran died in December 2008 from a massive head injury secondary to a motor vehicle accident and was thereafter cremated under a county contract for indigent cremation.

2.  The appellant filed an application for burial benefits for a nonservice-connected death in January 2009.

3.  At the time of his death, the Veteran was not in receipt of VA compensation or pension benefits and there was no claim for such benefits pending.

4.  The Veteran did not die while in a VA medical center, domiciliary or nursing home or a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.

5.  The Veteran was not discharged from service due to a disability incurred in or aggravated thereby and he is not buried in a state or national cemetery.


CONCLUSION OF LAW

The legal criteria for entitlement to plot or interment allowance are not met. 38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. §§ 3.1600, 38.620 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

Where, as here, the  Veteran's death is not service-connected, entitlement is based upon the following conditions: 

(1) At the time of death, the Veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or

(2) The Veteran has an original or reopened claim for either benefit pending at the time of the Veteran's death; or

(3) The deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State) and the Secretary determines(i) that there is no next of kin or other person claiming the body of the deceased Veteran, and (ii) that there are not available sufficient resources in the  Veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302.

Alternatively, burial benefits are also available for a person who dies from non-service-connected causes while properly hospitalized by VA in a VA facility (as described in 38 U.S.C.A. § 1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c).  If a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA. 38 C.F.R. § 3.1605(a).

Applications for payment of burial and funeral expenses, to include a plot or interment allowance under 38 U.S.C.A. § 2302, must be filed within two years after a Veteran's burial.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  

Analysis

In this case, the Veteran died in December 2008 from a massive head injury secondary to a motor vehicle accident and was thereafter cremated under a county contract for indigent cremation.  The appellant filed an application for a plot or interment allowance in January 2009.  The question is thus whether the evidence meets the previously noted criteria for a plot or interment allowance.

At the time of death, the Veteran was not being treated at a VA facility, was not in receipt of VA compensation or pension benefits at the time of his death, and there was no claim for such benefits pending.  The appellant's argument is that benefits are warranted because the Veteran's body was held by a political subdivision of a State, was not claimed by next of kin and there were not sufficient resources in his estate to cover burial expense.  The Board points out, however, that the Veteran was not discharged or released from service for a disability incurred or aggravated in line of duty.  Thus, that provision is not applicable.

In light of these facts, a plot or interment allowance is not payable under any of the criteria noted above.  The statutory and regulatory criteria governing the payment of burial benefits are clear and specific and the Board is bound by them.  The applicable legal and regulatory criteria provide no legal basis upon which to grant the appellant the benefits sought.  The law in this case is dispositive; the appellant's claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The duties to notify and assist are inapplicable, because, as explained above, the facts are not in dispute and the outcome turns on the application of the law to those facts. Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2000).  


ORDER

Plot or interment allowance is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of  Veterans' Appeals

Department of  Veterans Affairs


